Stearne, J,,
This is an attempt by the estate of a deceased widow to require creditors of her deceased husband’s insolvent estate to make restitution for alleged overpayments on their claims. After eight years of acquiescence, and the execution of written agreements by the widow, it is now vigorously maintained that by virtue of the execution of the an-tenuptial agreement between decedent and his wife *560the widow acquired the status of creditor. It is further argued that she retained such status and is entitled, as creditor, to share this estate pro rata with all other creditors, despite her acquiescence and agreement. All of the facts and surrounding circumstances are fully set forth in the master's report, and his adjudication as auditor, and need not be again recited.
As pointed out by the learned master and auditor, an antenuptial agreement ordinarily constitutes the wife a creditor rather than an heir: Jones' Appeal, 62 Pa. 324; Coane's Estate, 310 Pa. 138; Goeckel's Estate, 131 Pa. Superior Ct. 36; Brown's Estate, 340 Pa. 350. However, where throughout the adminisbration of an estate such widow elects to regard herself as an heir or legatee, rather than as a creditor, she may be estopped thereby from asserting her right as creditor: Cherry's Estate, 29 D. & C. 378. This is especially true where, as here, she has acted and caused other parties in interest to act upon such election. Now to permit the estate of the widow to repudiate the terms of her written agreements, to retain the benefits which she received thereunder, and at this belated time to reëstab.-lish her status as it may have existed at the date of death of her husband, is without foundation at law or in equity. We agree with the findings of fact and conclusions of law of the learned master and auditor.
All exceptions to the auditor's report are dismissed, and the report is approved.